DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Continuation Data
3.	This application claims priority to PCT/FR2019/000203, filed December 6, 2019.
Information Disclosure Statement

4.	The Information Disclosure Statement filed on May 19, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 5 recites the limitation “the microelectronic module” on lines 3-4. Claim 5 depends on claim 1, which only recites an electronic module. Therefore there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the upper metal sheet” and “the lower metal sheet”. The positioning of the two metal sheets is not disclosed. Therefore there is insufficient antecedent basis for this limitation in the claim.
7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission Regarding claim 12, line 8 recites, “an electric battery”. It is unclear if this electric battery is the recited battery from claim 1, or a different battery. 
Claim Objections
8.	Claim 12 is objected to because of the following informalities:
Re claim 12, line 1: replace, “a chip card” with --the chip card--.  
Re claim 12: lines 5-6: replace, “the installation location” with --an installation location-- and line 13: replace, “the power supply pads” with --power supply pads--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sexl et al (2019/0311236), hereinafter Sexl in view of Finn (2008/0072423).
	With respect to claims 1 and 12, Sexl discloses chip card (9, figure 5) with dual, contact and contactless communication interface (abstract “portable dual-interface data carrier). The chip card comprises a card body (figure 2) comprising two metal sheets 2 (paragraph 0050 discloses the metal layer 2 can be provided using large metal sheets and can be separated to form individual metal layers 2). Further included is an 
	With respect to claims 3-5 and 12, Sexl teaches in paragraphs 0011, 0015, and 0017, the chip card characterized in that wherein at least one of the metal sheets is provided with a cavity (chip is placed in cavity).
	With respect to claim 6, Sexl illustrates in figure 1, the chip card, wherein the area of the two metal sheets greater than or equal to 90% of the total outer area of the chip card.
	With respect to claim 8, Sexl teaches in paragraph 0046, the chip card, wherein the stack of layers having a thickness according to ISO, ANSI, SQM requirements, which about 760-840 micrometers, therefore the metal sheets would have a thickness of about 400 micrometers.

	With respect to claims 10 and 12, Sexl teaches in paragraph 0019, the chip card comprising a layer of electrically insulating resin or of insulating lacquer, arranged between the two metal sheets.
	Sexl’s teachings above fail to specifically teach powering by a battery located in the chip card.
	With respect to claims 1, 3, 4, 7, and 12, Finn discloses in paragraphs 0086-0093, a dual smartcard including radio frequency communication and further discloses the smartcard including an RFID chip (either passive or active, wherein active has its own power source, such as a battery) connected to an antenna.
 	In view of Finn’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to have the chip card taught by Sexl include a battery for powering the chip module. Both passive and active are commonly used in the art for powering a smartcard, each offering different benefits and advantages. One would be motivated to use active power (battery) in order to power the smartcard independent of communication status.
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sexl in combination with Finn and in further view of Auten et al (2016/0019449), hereinafter Auten.
	Sexl’s teachings in combination with the teachings of Finn are discussed above, including an active battery. The combination however fails to specifically teach the chip card wherein the active communication circuit is provided with diodes allowing the 
	With respect to claim 11, Auten discloses in paragraph 0043, a chip card wherein the active communication circuit is provided with diodes allowing the battery to be charged via the contacts of the module when the chip card is inserted into a contact chip card reader.
	In view of Auten’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to have the chip card taught by Sexl in combination with Finn include the ability to charge the active battery while the card is inserted into a reader, as is taught by Auten. One would be motivated to include this feature so that the card is continually charged and recharged as the card is used.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892 reference cited..
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
January 28, 2022